 

Exhibit 10.20

 

 

 

 

EXECUTIVE SUPPLEMENTAL RETIREMENT
INCOME AGREEMENT

FOR MICHAEL McLAUGHLIN

 

 

UNITED COMMUNITY BANK
Lawrenceburg, Indiana

 

April 1, 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Institution Consulting Corporation
700 Colonial Road, Suite 102
Memphis, Tennessee 38117
WATS: 1-800-873-0089
FAX: (901) 684-7414
(901) 684-7400

 

 

 

  

EXECUTIVE SUPPLEMENTAL RETIREMENT
INCOME AGREEMENT FOR MICHAEL McLAUGHLIN

 

This Executive Supplemental Retirement Income Agreement (the “Agreement”),
effective as of the 1st day of April, 2002, formalizes the understanding by and
between UNITED COMMUNITY BANK (the “Bank”), a federally chartered mutual savings
bank having its principal place of business in Indiana, and MICHAEL McLAUGHLIN
(hereinafter referred to as “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Bank; and

 

WHEREAS, the Bank recognizes the valuable services heretofore performed by the
Executive and wishes to encourage his continued employment; and

 

WHEREAS, the Executive wishes to be assured that he will be entitled to a
certain amount of additional compensation for some definite period of time from
and after retirement from active service with the Bank or other termination of
employment and wishes to provide his beneficiary with benefits from and after
death; and

 

WHEREAS, the Bank and the Executive wish to provide the terms and conditions
upon which the Bank shall pay such additional compensation to the Executive
after retirement or other termination of employment and/or death benefits to his
beneficiary after death; and

 

WHEREAS, the Bank has adopted this Executive Supplemental Retirement Income
Agreement which controls all issues relating to benefits as described herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Executive agree as follows:

 



 2 

 

 

SECTION I

 

DEFINITIONS

 

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1“Accrued Benefit Account” shall be represented by the bookkeeping entries
required to record the Executive’s (i) Phantom Contributions plus (ii) accrued
interest, equal to the Interest Factor, earned to-date on such amounts. However,
neither the existence of such bookkeeping entries nor the Accrued Benefit
Account itself shall be deemed to create either a trust of any kind, or a
fiduciary relationship between the Bank and the Executive or any Beneficiary.

 

1.2“Act” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

1.3“Administrator” means the Bank.

 

1.4“Bank” means UNITED COMMUNITY BANK and any successor thereto.

 

1.5“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary in Exhibit B of this Agreement to whom the deceased Executive’s
benefits are payable. If no Beneficiary is so designated, then the Executive’s
Spouse, if living, will be deemed the Beneficiary. If the Executive’s Spouse is
not living, then the Children of the Executive will be deemed the Beneficiaries
and will take on a per stirpes basis. If there are no Children, then the Estate
of the Executive will be deemed the Beneficiary.

 

1.6“Benefit Age” means the Executive’s sixty-fifth (65th) birthday.

 

1.7“Benefit Eligibility Date” means the date on which the Executive is entitled
to receive any benefit(s) pursuant to Section(s) III or V of this Agreement. It
shall be the first day of the month following the month in which the Executive
attains his Benefit Age.

 



 3 

 

 

1.8“Board of Directors” means the board of directors of the Bank.

 

1.9“Cause” means personal dishonesty, willful misconduct, willful malfeasance,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), or final cease-and-desist order,
material breach of any provision of this Agreement, or gross negligence in
matters of material importance to the Bank.

 

1.10A “Change in Control” of the Bank shall mean:

 

(A) A reorganization, merger, merger conversion, consolidation, or sale of all
or substantially all of the assets of the Bank to another entity which is not
controlled by the Bank, or a similar transaction occurs in which the Bank is not
the resulting entity; or

 

(B) That individuals who constitute the Board of Directors on the effective date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the Directors comprising the Incumbent Board shall not be considered a
replacement Director for purposes of a change in control; or

 

(C) The acquisition of ownership or power to vote more than 25% of the votes
eligible to be cast at a meeting of the members or stockholders, as applicable,
of the Bank; or

 

(D) If the Bank is organized in stock form, the acquisition by any person or
entity of “conclusive control” of the Bank within the meaning of 12 C.F.R. §
574.4(a), or the acquisition by any person or entity of “rebuttable control”
within the meaning of 12 C.F.R. § 574.4(b) that has not been rebutted in
accordance with 12 C.F.R. § 574.4(c). For purposes of this paragraph, the term
“person” refers to an individual or corporation, partnership, trust association
or other organization.

 

Notwithstanding anything to the contrary herein, a conversation of the Bank to a
stock savings bank on a stand-alone basis or as a subsidiary of a stock or
mutual holding company shall not be deemed a Change in Control.

 



 4 

 

 

1.11“Children” means all natural or adopted children of the Executive, and issue
of any predeceased child or children.

 

1.12“Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.13“Contribution(s)” means those annual contributions which the Bank is
required to make to the Retirement Income Trust Fund on behalf of the Executive
in accordance with Subsection 2.1(a) and in the amounts set forth in Exhibit A
of the Agreement.

 

1.14(a) “Disability Benefit” means the benefit payable to the Executive
following a determination, in accordance with Subsection 6.1(a), that he is no
longer able, properly and satisfactorily, to perform his duties at the Bank.

 

 (b) “Disability Benefit-Supplemental” (if applicable) means the benefit payable
to the Executive’s Beneficiary upon the Executive’s death in accordance with
Subsection 6.1(b).

 

1.15“Effective Date” of this restated Agreement shall be April 1, 2002.

 

1.16“Estate” means the estate of the Executive.

 

1.17“Interest Factor” means monthly compounding, discounting or annuitizing, as
applicable, at a rate set forth in Exhibit A.

 

1.18“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed. Payments shall be made in monthly installments
commencing on the first day of the month following the occurrence of the event
which triggers distribution and continuing for one hundred eighty (180) months.
Should the Executive make a Timely Election to receive a lump sum benefit
payment, the Executive’s Payout Period shall be deemed to be one (1) month.

 

1.19“Phantom Contributions” means those annual Contributions set forth in
Exhibit A of the Agreement which the Bank is required to record to the Accrued
Benefit Account once the Executive has exercised the withdrawal rights provided
for in Subsection 2.2.

 



 5 

 

 

1.20“Plan Year” shall mean the twelve (12) month period commencing January 1 and
ending December 31.

 

1.21“Retirement Income Trust Fund” means the trust fund account established by
the Executive and into which annual Contributions will be made by the Bank on
behalf of the Executive pursuant to Subsection 2.1. The contractual rights of
the Bank and the Executive with respect to the Retirement Income Trust Fund
shall be outlined in a separate writing to be known as the Michael McLaughlin
Grantor Trust agreement.

 

1.22“Spouse” means the individual to whom the Executive is legally married at
the time of the Executive’s death, provided, however, that the term “Spouse”
shall not refer to an individual to whom the Executive is legally married at the
time of death if the Executive and such individual have entered into a formal
separation agreement or initiated divorce proceedings.

 

1.23“Supplemental Retirement Income Benefit” means an annual amount (before
taking into account federal and state income taxes), payable in monthly
installments throughout the Payout Period. Such benefit is projected pursuant to
the Agreement for the purpose of determining the Contributions to be made to the
Retirement Income Trust Fund (or Phantom Contributions to be recorded in the
Accrued Benefit Account). The annual Contributions and Phantom Contributions
have been actuarially determined, using the assumptions set forth in Exhibit A,
in order to fund for the projected Supplemental Retirement Income Benefit. The
Supplemental Retirement Income Benefit for which Contributions (or Phantom
Contributions) are being made (or recorded) is set forth in Exhibit A.

 

1.24“Timely Election” means the Executive has made an election to change the
form of his benefit payment(s) by filing with the Administrator a Notice of
Election to Change Form of Payment (Exhibit C of this Agreement). In the case of
benefits payable from the Accrued Benefit Account, such election shall have been
made at least twelve (12) months prior to both (i) the event which triggers
distribution and (ii) the Executive’s Benefit Eligibility Date existing at the
time of such election. In the case of benefits payable from the Retirement
Income Trust Fund, such election may be made at any time.

 



 6 

 



 

SECTION II

 

BENEFITS - GENERALLY

 

2.1(a) Retirement Income Trust Fund and Accrued Benefit Account. The Executive
shall establish the Michael McLaughlin Grantor Trust into which the Bank shall
be required to make annual Contributions on the Executive’s behalf, pursuant to
Exhibit A and this Section II of the Agreement. A trustee shall be selected by
the Executive. The trustee shall maintain an account, separate and distinct from
the Executive’s personal contributions, which account shall constitute the
Retirement Income Trust Fund. The trustee shall be charged with the
responsibility of investing all contributed funds. Distributions from the
Retirement Income Trust Fund of the Michael McLaughlin Grantor Trust may be made
by the trustee to the Executive, for purposes of payment of any income or
employment taxes due and owing on Contributions by the Bank to the Retirement
Income Trust Fund, if any, and on any taxable earnings associated with such
Contributions which the Executive shall be required to pay from year to year,
under applicable law, prior to actual receipt of any benefit payments from the
Retirement Income Trust Fund. If the Executive exercises his withdrawal rights
pursuant to Subsection 2.2, the Bank’s obligation to make Contributions to the
Retirement Income Trust Fund shall cease and the Bank’s obligation to record
Phantom Contributions in the Accrued Benefit Account shall immediately commence
pursuant to Exhibit A and this Section II of the Agreement. To the extent this
Agreement is inconsistent with the Michael McLaughlin Grantor Trust agreement,
the Michael McLaughlin Grantor Trust Agreement shall supersede this Agreement.

 

The annual Contributions (or Phantom Contributions) required to be made by the
Bank to the Retirement Income Trust Fund (or recorded by the Bank in the Accrued
Benefit Account) have been actuarially determined and are set forth in Exhibit A
which is attached hereto and incorporated herein by reference. Contributions
shall be made by the Bank to the Retirement Income Trust Fund (i) within
seventy-five (75) days of establishment of such trust, and (ii) within the first
thirty (30) days of the beginning of each subsequent Plan Year, unless this
Section expressly provides otherwise. Phantom Contributions, if any, shall be
recorded in the Accrued Benefit Account within the first thirty (30) days of the
beginning of each applicable Plan Year, unless this Section expressly provides
otherwise. Phantom Contributions shall accrue interest at a rate equal to the
Interest Factor, during the Payout Period, until the balance of the Accrued
Benefit Account has been fully distributed. Interest on any Phantom Contribution
shall not commence until such Payout Period commences.

 



 7 

 

 

The Administrator shall review the schedule of annual Contributions (or Phantom
Contributions) provided for in Exhibit A (i) within thirty (30) days prior to
the close of each Plan Year and (ii) if the Executive is employed by the Bank
until attaining Benefit Age, on or immediately before attainment of such Benefit
Age. Such review shall consist of an evaluation of the accuracy of all
assumptions used to establish the schedule of Contributions (or Phantom
Contributions). Provided that (i) the Executive has not exercised his withdrawal
rights pursuant to Subsection 2.2 and (ii) the investments contained in the
Retirement Income Trust Fund have been deemed reasonable by the Bank, the
Administrator shall prospectively amend or supplement the schedule of
Contributions provided for in Exhibit A should the Administrator determine
during any such review that an increase in or supplement to the schedule of
Contributions is necessary in order to adequately fund the Retirement Income
Trust Fund so as to provide an annual benefit (or to provide the lump sum
equivalent of such benefit, as applicable) equal to the Supplemental Retirement
Income Benefit, on an after-tax basis, commencing at Benefit Age and payable for
the duration of the Payout Period.

 

(b)Withdrawal Rights Not Exercised.

 

(1) Contributions Made Annually

If the Executive does not exercise any withdrawal rights pursuant to Subsection
2.2, the annual Contributions to the Retirement Income Trust Fund shall continue
each year, unless this Subsection 2.1(b) specifically states otherwise, until
the earlier of (i) the last Plan Year that Contributions are required pursuant
to Exhibit A, or (ii) the Plan Year of the Executive’s termination of
employment.

 

(2) Termination Following a Change in Control

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2 and a Change in Control occurs at the Bank, followed within thirty-six (36)
months by either (i) the Executive’s involuntary termination of employment, or
(ii) Executive’s voluntary termination of employment after: (A) a material
change in the Executive’s function, duties, or responsibilities, which change
would cause the Executive’s position to become one of lesser responsibility,
importance, or scope from the position the Executive held at the time of the
Change in Control, (B) a relocation of the Executive’s principal place of
employment by more than thirty (30) miles from its location prior to the Change
in Control, or (C) a material reduction in the benefits and perquisites to the
Executive from those being provided at the time of the Change in Control, the
Contribution set forth on

 



 8 

 

 

Schedule A shall continue to be required of the Bank. The Bank shall be required
to make an immediate lump sum contribution to the Retirement Income Trust Fund
equal to (i) the full Contribution required for the Plan Year in which such
termination occurs, if not yet made, plus (ii) the present value (computed using
a discount rate equal to the Interest Factor) of all remaining Contributions to
the Retirement Income Trust Fund; provided, however, in no event shall the
Contribution be less than an amount which is sufficient to provide the Executive
with after-tax benefits (assuming a constant tax rate equal to the rate in
effect as of the date of Executive’s termination) beginning at his Benefit Age,
equal in amount to that benefit which would have been payable to the Executive
if no secular trust had been implemented and the benefit obligation had been
accrued under APB Opinion No. 12, as amended by FAS 106.

 

(3) Termination For Cause

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2, and is terminated for Cause pursuant to Subsection 5.2, no further
Contribution(s) to the Retirement Income Trust Fund shall be required of the
Bank, and if not yet made, no Contribution shall be required for the Plan Year
in which such termination for Cause occurs.

 

(4) Involuntary Termination of Employment.

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2, and the Executive’s employment with the Bank is involuntarily terminated
for any reason, including a termination due to disability of the Executive but
excluding termination for Cause, or termination following a Change in Control
within thirty-six (36) months of such Change in Control, within thirty (30) days
of such involuntary termination of employment, the Bank shall be required to
make an immediate lump sum Contribution to the Executive’s Retirement Income
Trust Fund in an amount equal to the: (i) the full Contribution required for the
Plan Year in which such involuntary termination occurs, if not yet made, plus
(ii) the present value (computed using a discount rate equal to the Interest
Factor) of all remaining Contributions to the Retirement Income Trust Fund;
provided however, that, if necessary, an amount shall be contributed to the
Retirement Income Trust Fund which is sufficient to provide the Executive with
after tax benefits (assuming a constant tax rate equal to the rate in effect as
of the date of the Executive’s termination) beginning at his Benefit Age, equal
in amount to that benefit which would have been payable to the Executive if no
secular trust had been implemented and the benefit obligation had been accrued
under APB Opinion No. 12, as amended by FAS 106.

 



 9 

 



 

(5) Death During Employment.

If the Executive does not exercise any withdrawal rights pursuant to Subsection
2.2, and dies while employed by the Bank, and if, following the Executive’s
death, the assets of the Retirement Income Trust Fund are insufficient to
provide the Supplemental Retirement Income Benefit to which the Executive is
entitled, the Bank shall be required to make a Contribution to the Retirement
Income Trust Fund that, when annuitized (using the Interest Factor) is
sufficient to provide a death benefit to the Executive’s beneficiaries equal to
the Supplemental Retirement Income Benefit reduced by the annuitized value
(using the Interest Factor) of any proceeds received under any life insurance
policies that may have been obtained on Executive’s life by the Retirement
Income Trust Fund; provided, however, that such Contribution shall not be in
excess of the sum of the remaining Contributions set forth in Exhibit A. Such
final contribution shall be payable in a lump sum to the Retirement Income Trust
Fund within thirty (30) days of the Executive’s death.

 

(6) Voluntary Termination of Employment

If the Executive does not exercise his withdrawal rights pursuant to Subsection
2.2 and voluntarily terminates his employment for any reason excluding
disability or following a Change in Control within thirty-six (36) months of
such Change in Control, no further Contribution(s) to the Retirement Income
Trust Fund shall be required of the Bank and, if not yet made, no Contribution
shall be required for the Plan Year in which such voluntary termination occurs.

 

(c) Withdrawal Rights Exercised.

 

(1) Phantom Contributions Made Annually.

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2, no
further Contributions to the Retirement Income Trust Fund shall be required of
the Bank. Thereafter, Phantom Contributions shall be recorded annually in the
Executive’s Accrued Benefit Account within thirty (30) days of the beginning of
each Plan Year, commencing with the first Plan Year following the Plan Year in
which the Executive exercises his withdrawal rights. Such Phantom Contributions
shall continue to be recorded annually, unless this Subsection 2.1(c)
specifically states otherwise, until the earlier of (i) the last Plan Year that
Phantom Contributions are required pursuant to Exhibit A, or (ii) the Plan Year
of the Executive’s termination of employment.

 



 10 

 

 

(2) Termination Following a Change in Control

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2,
Phantom Contributions shall commence in the Plan Year following the Plan Year in
which the Executive first exercises his withdrawal rights. If a Change in
Control occurs at the Bank, and within thirty-six (36) months of such Change in
Control, the Executive’s employment is either (i) involuntarily terminated, or
(ii) voluntarily terminated by the Executive after: (A) a material change in the
Executive’s function, duties, or responsibilities, which change would cause the
Executive’s position to become one of lesser responsibility, importance, or
scope from the position the Executive held at the time of the Change in Control,
(B) a relocation of the Executive’s principal place of employment by more than
thirty (30) miles from its location prior to the Change in Control, or (C) a
material reduction in the benefits and perquisites to the Executive from those
being provided at the time of the Change in Control, the Phantom Contribution
set forth below shall be required of the Bank. The Bank shall be required to
record a lump sum Phantom Contribution in the Accrued Benefit Account within ten
(10) days ofthe Executive’s termination of employment. The amount of such final
Phantom Contribution shall be actuarially determined based on the Phantom
Contribution required, at such time, in order to provide a benefit via this
Agreement equivalent to the Supplemental Retirement Income Benefit, on an
after-tax basis, commencing on the Executive’s Benefit Eligibility Date and
continuing for the duration of the Payout Period. (Such actuarial determination
shall reflect the fact that amounts shall be payable from both the Accrued
Benefit Account as well as the Retirement Income Trust Fund and shall also
reflect the amount and timing of any withdrawal(s) made by the Executive from
the Retirement Income Trust Fund pursuant to Subsection 2.2.)

 

(3) Termination For Cause

If the Executive is terminated for Cause pursuant to Subsection 5.2, the entire
balance of the Executive’s Accrued Benefit Account at the time of such
termination, which shall include any Phantom Contributions which have been
recorded plus interest accrued on such Phantom Contributions, shall be
forfeited.

 



 11 

 

 

(4) Involuntary Termination of Employment.

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2, and
the Executive’s employment with the Bank is involuntarily terminated for any
reason including termination due to disability of the Executive, but excluding
termination for Cause, or termination following a Change in Control, within
thirty (30) days of such involuntary termination of employment, the Bank shall
be required to record a final Phantom Contribution in an amount equal to: (i)
the full Phantom Contribution required for the Plan Year in which such
involuntary termination occurs, if not yet made, plus (ii) the present value
(computed using a discount rate equal to the Interest Factor) of all remaining
Phantom Contributions.

 

(5) Death During Employment.

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2, and
dies while employed by the Bank, Phantom Contributions included on Exhibit A
shall be required of the Bank. Such Phantom Contributions shall commence in the
Plan Year following the Plan Year in which the Executive exercises his
withdrawal rights and shall continue through the Plan Year in which the
Executive dies. The Bank shall also be required to record a final Phantom
Contribution within thirty (30) days of the Executive’s death. The amount of
such final Phantom Contribution shall be actuarially determined based on the
Phantom Contribution required at such time (if any), in order to provide a
benefit via this Agreement equivalent to the Supplemental Retirement Income
Benefit commencing within thirty (30) days of the date the Administrator
receives notice of the Executive’s death and continuing for the duration of the
Payout Period. (Such actuarial determination shall reflect the fact that amounts
shall be payable from the Accrued Benefit Account as well as the Retirement
Income Trust Fund, shall be reduced by the annuitized value (using the Interest
Factor) of any proceeds received under any life insurance policies that may have
been obtained on the Executives’ life by the Retirement Income Trust Fund, and
shall also reflect the amount and timing of any withdrawal(s) made by the
Executive pursuant to Subsection 2.2.)

 

(6) Voluntary Termination of Employment

If the Executive exercises his withdrawal rights pursuant to Subsection 2.2 and
thereafter voluntarily terminates his employment for any reason excluding death,
disability, or following a Change in Control, no further Phantom Contributions
to the Accrued Benefit Account shall be required of the Bank and, if not yet
made, no Phantom Contribution shall be required for the Plan Year in which such
voluntary termination occurs.

 



 12 

 

 

2.2Withdrawals From Retirement Income Trust Fund.



Exercise of withdrawal rights by the Executive pursuant to the Michael
McLaughlin Grantor Trust agreement shall terminate the Bank’s obligation to make
any further Contributions to the Retirement Income Trust Fund, and the Bank’s
obligation to record Phantom Contributions pursuant to Subsection 2.1(c) shall
commence. For purposes of this Subsection 2.2, “exercise of withdrawal rights”
shall mean those withdrawal rights to which the Executive is entitled under
Article III of the Michael McLaughlin Grantor Trust agreement and shall exclude
any distributions made by the trustee of the Retirement Income Trust Fund to the
Executive for purposes of payment of income taxes in accordance with Subsection
2.1 of this Agreement and the tax reimbursement formula contained in the trust
document, or other trust expenses properly payable from the Michael McLaughlin
Grantor Trust pursuant to the provisions of the trust document.

 

2.3Benefits Payable From Retirement Income Trust Fund



Notwithstanding anything else to the contrary in this Agreement, in the event
that the trustee of the Retirement Income Trust Fund purchases a life insurance
policy with the Contributions to and, if applicable, earnings of the Trust, and
such life insurance policy is intended to continue in force beyond the Payout
Period for the disability or retirement benefits payable from the Retirement
Income Trust Fund pursuant to this Agreement, then the trustee shall have
discretion to determine the portion of the cash value of such policy available
for purposes of annuitizing the Retirement Income Trust Fund (it being
understood that for purposes of this Section 2.3, “annuitizing” does not mean
surrender of such policy and annuitizing of the cash value received upon such
surrender) to provide the disability or retirement benefits payable under this
Agreement, after taking into consideration the amounts reasonably believed to be
required in order to maintain the cash value of such policy to continue such
policy in effect until the death of the Executive and payment of death benefits
thereunder.

 



 13 

 

 

SECTION III 

 

RETIREMENT BENEFIT

 

3.1(a) Normal form of payment.

If (i) the Executive is employed with the Bank until reaching his Benefit Age,
and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 3.1(a) shall be controlling with respect to retirement
benefits.

 

The Retirement Income Trust Fund, measured as of the Executive’s Benefit Age,
shall be annuitized (using the Interest Factor) into monthly installments and
shall be payable for the Payout Period. Such benefit payments shall commence on
the Executive’s Benefit Eligibility Date. Should Retirement Income Trust Fund
assets actually earn a rate of return, following the date such balance is
annuitized, which is less than the rate of return used to annuitize the
Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return. Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Executive (or his Beneficiary)
shall distribute the excess amounts attributable to the greater-than-expected
rate of return. The Executive may at anytime during the Payout Period request to
receive the unpaid balance of his Retirement Income Trust Fund in a lump sum
payment. If such a lump sum payment is requested by the Executive, payment of
the balance of the Retirement Income Trust Fund in such lump sum form shall be
made only if the Executive gives notice to both the Administrator and trustee in
writing. Such lump sum payment shall be payable within thirty (30) days of such
notice. In the event the Executive dies at any time after attaining his Benefit
Age, but prior to commencement or completion of all monthly payments due and
owing hereunder, (i) the trustee of the Retirement Income Trust Fund shall pay
to the Executive’s Beneficiary the monthly installments (or a continuation of
such monthly installments if they have already commenced) for the balance of
months remaining in the Payout Period, or (ii) the Executive’s Beneficiary may
request to receive the unpaid balance of the Executive’s Retirement Income Trust
Fund in a lump sum payment. If a lump sum payment is requested by the
Beneficiary, payment of the balance of the Retirement Income

 



 14 

 

 

Trust Fund in such lump sum form shall be made only if the Executive’s
Beneficiary notifies both the Administrator and trustee in writing of such
election within ninety (90) days of the Executive’s death. Such lump sum payment
shall be payable within thirty (30) days of such notice.

 

The Executive’s Accrued Benefit Account (if applicable), measured as of the
Executive’s Benefit Age, shall be annuitized (using the Interest Factor) into
monthly installments and shall be payable for the Payout Period. Such benefit
payments shall commence on the Executive’s Benefit Eligibility Date. In the
event the Executive dies at any time after attaining his Benefit Age, but prior
to commencement or completion of all the payments due and owing hereunder, (i)
the Bank shall pay to the Executive’s Beneficiary the same monthly installments
(or a continuation of such monthly installments if they have already commenced)
for the balance of months remaining in the Payout Period, or (ii) the
Executive’s Beneficiary may request to receive the remainder of any unpaid
benefit payments in a lump sum payment. If a lump sum payment is requested by
the Beneficiary, the amount of such lump sum payment shall be equal to the
unpaid balance of the Executive’s Accrued Benefit Account. Payment in such lump
sum form shall be made only if the Executive’s Beneficiary (i) obtains Board of
Director approval, and (ii) notifies the Administrator in writing of such
election within ninety (90) days of the Executive’s death. Such lump sum
payment, if approved by the Board of Directors, shall be made within thirty (30)
days of such Board of Director approval.

 

(b) Alternative payout option.

If (i) the Executive is employed with the Bank until reaching his Benefit Age,
and (ii) the Executive has made a Timely Election to receive a lump sum benefit,
this Subsection 3.1(b) shall be controlling with respect to retirement benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the Executive’s
Benefit Age, shall be paid to the Executive in a lump sum on his Benefit
Eligibility Date. In the event the Executive dies after becoming eligible for
such payment (upon attainment of his Benefit Age), but before the actual payment
is made, his Beneficiary shall be entitled to receive the lump sum benefit in
accordance with this Subsection 3.1(b) within thirty (30) days of the date the
Administrator receives notice of the Executive’s death.

 



 15 

 

 

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the Executive’s Benefit Age, shall be paid to the Executive in a lump sum
on his Benefit Eligibility Date. In the event the Executive dies after becoming
eligible for such payment (upon attainment of his Benefit Age), but before the
actual payment is made, his Beneficiary shall be entitled to receive the lump
sum benefit in accordance with this Subsection 3.1(b) within thirty (30) days of
the date the Administrator receives notice of the Executive’s death.

 

SECTION IV

 

PRE-RETIREMENT DEATH BENEFIT

 

4.1(a) Normal form of payment.

If (i) the Executive dies while employed by the Bank, and (ii) the Executive has
not made a Timely Election to receive a lump sum benefit, this Subsection 4.1(a)
shall be controlling with respect to pre-retirement death benefits.

 

The balance of the Executive’s Retirement Income Trust Fund, measured as of the
later of (i) the Executive’s death, or (ii) the date any final lump sum
Contribution is made pursuant to Subsection 2.1(b), shall be annuitized (using
the Interest Factor) into monthly installments and shall be payable for the
Payout Period. Such benefits shall commence within thirty (30) days of the date
the Administrator receives notice of the Executive’s death. Should Retirement
Income Trust Fund assets actually earn a rate of return, following the date such
balance is annuitized, which is less than the rate of return used to annuitize
the Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return. Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Executive’s Beneficiary shall
distribute the excess amounts attributable to the greater-than-expected rate of
return. The Executive’s Beneficiary may request to receive the unpaid balance of
the Executive’s Retirement Income Trust Fund in a lump sum payment. If a lump
sum payment is requested by the Beneficiary, payment of the balance of the
Retirement Income Trust Fund in such lump sum form shall be made only if the
Executive’s

 



 16 

 

 

Beneficiary notifies both the Administrator and trustee in writing of such
election within ninety (90) days of the Executive’s death. Such lump sum payment
shall be made within thirty (30) days of such notice.

 

The Executive’s Accrued Benefit Account (if applicable), measured as of the
later of (i) the Executive’s death or (ii) the date any final lump sum Phantom
Contribution is recorded in the Accrued Benefit Account pursuant to Subsection
2.1(c), shall be annuitized (using the Interest Factor) into monthly
installments and shall be payable to the Executive’s Beneficiary for the Payout
Period. Such benefit payments shall commence within thirty (30) days of the date
the Administrator receives notice of the Executive’s death, or if later, within
thirty (30) days after any final lump sum Phantom Contribution is recorded in
the Accrued Benefit Account in accordance with Subsection 2.1(c). The
Executive’s Beneficiary may request to receive the remainder of any unpaid
monthly benefit payments due from the Accrued Benefit Account in a lump sum
payment. If a lump sum payment is requested by the Beneficiary, the amount of
such lump sum payment shall be equal to the balance of the Executive’s Accrued
Benefit Account. Payment in such lump sum form shall be made only if the
Executive’s Beneficiary (i) obtains Board of Director approval, and (ii)
notifies the Administrator in writing of such election within ninety (90) days
of the Executive’s death. Such lump sum payment, if approved by the Board of
Directors, shall be payable within thirty (30) days of such Board of Director
approval.

 

(b) Alternative payout option.

If (i) the Executive dies while employed by the Bank, and (ii) the Executive has
made a Timely Election to receive a lump sum benefit, this Subsection 4.1(b)
shall be controlling with respect to pre-retirement death benefits.

 

The balance of the Executive’s Retirement Income Trust Fund, measured as of the
later of (i) the Executive’s death, or (ii) the date any final lump sum
Contribution is made pursuant to Subsection 2.1(b), shall be paid to the
Executive’s Beneficiary in a lump sum within thirty (30) days of the date the
Administrator receives notice of the Executive’s death.

 



 17 

 

 

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the later of (i) the Executive’s death, or (ii) the date any final Phantom
Contribution is recorded pursuant to Subsection 2.1(c), shall be paid to the
Executive’s Beneficiary in a lump sum within thirty (30) days of the date the
Administrator receives notice of the Executive’s death.

 

 

SECTION V

 

BENEFIT(S) IN THE EVENT OF TERMINATION OF SERVICE
PRIOR TO BENEFIT AGE

 

5.1Voluntary or Involuntary Termination of Service Other Than for Cause. In the
event the Executive’s service with the Bank is voluntarily or involuntarily
terminated prior to Benefit Age, for any reason including a Change in Control,
but excluding (i) any disability related termination for which the Board of
Directors has approved early payment of benefits pursuant to Subsection 6.1,
(ii) the Executive’s pre-retirement death, which shall be covered in Section N,
or (iii) termination for Cause, which shall be covered in Subsection 5.2, the
Executive (or his Beneficiary) shall be entitled to receive benefits in
accordance with this Subsection 5.1. Payments of benefits pursuant to this
Subsection 5.1 shall be made in accordance with Subsection 5.1 (a) or 5.1 (b)
below, as applicable.

 

(a) Normal form of payment. 

(1) Executive Lives Until Benefit Age

If (i) after such termination, the Executive lives until attaining his Benefit
Age, and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(a)(1) shall be controlling with respect to
retirement benefits.

 



 18 

 

 

The Retirement Income Trust Fund, measured as of the Executive’s Benefit Age,
shall be annuitized (using the Interest Factor) into monthly installments and
shall be payable for the Payout Period. Such payments shall commence on the
Executive’s Benefit Eligibility Date. Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is less than the rate of return used to annuitize the Retirement Income
Trust Fund, no additional contributions to the Retirement Income Trust Fund
shall be required by the Bank in order to fund the final benefit payment(s) and
make up for any shortage attributable to the less-than-expected rate of return.
Should Retirement Income Trust Fund assets actually earn a rate of return,
following the date such balance is annuitized, which is greater than the rate of
return used to annuitize the Retirement Income Trust Fund, the final benefit
payment to the Executive (or his Beneficiary) shall distribute the excess
amounts attributable to the greater-than-expected rate of return. The Executive
may at anytime during the Payout Period request to receive the unpaid balance of
his Retirement Income Trust Fund in a lump sum payment. If such a lump sum
payment is requested by the Executive, payment of the balance of the Retirement
Income Trust Fund in such lump sum form shall be made only if the Executive
gives notice to both the Administrator and trustee in writing. Such lump sum
payment shall be payable within thirty (30) days of such notice. In the event
the Executive dies at any time after attaining his Benefit Age, but prior to
commencement or completion of all monthly payments due and owing hereunder, (i)
the trustee of the Retirement Income Trust Fund shall pay to the Executive’s
Beneficiary the monthly installments (or a continuation of the monthly
installments if they have already commenced) for the balance of months remaining
in the Payout Period, or (ii) the Executive’s Beneficiary may request to receive
the unpaid balance of the Executive’s Retirement Income Trust Fund in a lump sum
payment. If a lump sum payment is requested by the Beneficiary, payment of the
balance of the Retirement Income Trust Fund in such lump sum form shall be made
only if the Executive’s Beneficiary notifies both the Administrator and trustee
in writing of such election within ninety (90) days of the Executive’s death.
Such lump sum payment shall be made within thirty (30) days of such notice.

 

The Executive’s Accrued Benefit Account (if applicable), measured as of the
Executive’s Benefit Age, shall be annuitized (using the Interest Factor) into
monthly installments and shall be payable for the Payout Period. Such benefit
payments shall commence on the Executive’s Benefit Eligibility Date. In the
event the Executive dies at any time after attaining his Benefit Age, but prior
to commencement or completion of all the payments due and owing hereunder, (i)
the Bank shall pay to the Executive’s Beneficiary the same monthly installments
(or a continuation of such monthly installments if they have already commenced)
for the balance of months remaining in the Payout Period, or (ii) the
Executive’s Beneficiary may request to receive the remainder of any unpaid
benefit payments in a lump sum payment. If a lump sum payment is requested by
the Beneficiary, the amount of such lump sum payment shall be equal to the
unpaid balance of the Executive’s Accrued Benefit Account. Payment in such lump
sum form shall be made only if the Executive’s Beneficiary (i) obtains Board of
Director approval, and (ii) notifies the Administrator in writing of such
election within ninety (90) days of the Executive’s death. Such lump sum
payment, if approved by the Board of Directors, shall be made within thirty (30)
days of such Board of Director approval.

 



 19 

 

 

(2) Executive Dies Prior to Benefit Age

If (i) after such termination, the Executive dies prior to attaining his Benefit
Age, and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(a)(2) shall be controlling with respect to
retirement benefits.

 

The Retirement Income Trust Fund, measured as of the date of the Executive’s
death, shall be annuitized (using the Interest Factor) into monthly installments
and shall be payable for the Payout Period. Such payments shall commence within
thirty (30) days of the date the Administrator receives notice of the
Executive’s death. Should Retirement Income Trust Fund assets actually earn a
rate of return, following the date such balance is annuitized, which is less
than the rate of return used to annuitize the Retirement Income Trust Fund, no
additional contributions to the Retirement Income Trust Fund shall be required
by the Bank in order to fund the final benefit payment(s) and make up for any
shortage attributable to the less-than-expected rate of return. Should
Retirement Income Trust Fund assets actually earn a rate of return, following
the date such balance is annuitized, which is greater than the rate of return
used to annuitize the Retirement Income Trust Fund, the final benefit payment to
the Executive’s Beneficiary shall distribute the excess amounts attributable to
the greater-than-expected rate of return. The Executive’s Beneficiary may
request to receive the unpaid balance of the Executive’s Retirement Income Trust
Fund in the form of a lump sum payment. If a lump sum payment is requested by
the Beneficiary, payment ofthe balance of the Retirement Income Trust Fund in
such lump sum form shall be made only if the Executive’s Beneficiary notifies
both the Administrator and trustee in writing of such election within ninety
(90) days of the Executive’s death. Such lump sum payment shall be made within
thirty (30) days of such notice.

 

The Executive’s Accrued Benefit Account (if applicable), measured as of the date
of the Executive’s death, shall be annuitized (using the Interest Factor) into
monthly installments and shall be payable for the Payout Period. Such payments
shall commence within thirty (30) days of the date the Administrator receives
notice of the Executive’s death. The Executive’s Beneficiary may request to
receive the unpaid balance of the Executive’s Accrued Benefit Account in the
form of a lump sum payment. If a lump sum payment is requested by the
Beneficiary, payment of the balance of the Accrued Benefit Account in such lump
sum form shall be made only if the Executive’s Beneficiary (i) obtains Board of
Director approval, and (ii) notifies the Administrator in writing of such
election within ninety (90) days of the Executive’s death. Such lump sum
payment, if approved by the Board of Directors, shall be made within thirty (30)
days of such Board of Director approval.

 



 20 

 

 

(b) Alternative Payout Option. 

(1) Executive Lives Until Benefit Age

If (i) after such termination, the Executive lives until attaining his Benefit
Age, and (ii) the Executive has made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(b)(1) shall be controlling with respect to
retirement benefits.

 

The balance ofthe Retirement Income Trust Fund, measured as ofthe Executive’s
Benefit Age, shall be paid to the Executive in a lump sum on his Benefit
Eligibility Date. In the event the Executive dies after becoming eligible for
such payment (upon attainment of his Benefit Age), but before the actual payment
is made, his Beneficiary shall be entitled to receive the lump sum benefit in
accordance with this Subsection 5.1(b)(1) within thirty (30) days of the date
the Administrator receives notice of the Executive’s death.

 

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the Executive’s Benefit Age, shall be paid to the Executive in a lump sum
on his Benefit Eligibility Date. In the event the Executive dies after becoming
eligible for such payment (upon attainment of his Benefit Age), but before the
actual payment is made, his Beneficiary shall be entitled to receive the lump
sum benefit in accordance with this Subsection 5.1(b)(1) within thirty (30) days
of the date the Administrator receives notice of the Executive’s death.

 



 21 

 

 

(2) Executive Dies Prior to Benefit Age

If (i) after such termination, the Executive dies prior to attaining his Benefit
Age, and (ii) the Executive has made a Timely Election to receive a lump sum
benefit, this Subsection 5.1(b)(2) shall be controlling with respect to
pre-retirement death benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the date of the
Executive’s death, shall be paid to the Executive’s Beneficiary within thirty
(30) days of the date the Administrator receives notice of the Executive’s
death.

 

The balance of the Executive’s Accrued Benefit Account (if applicable), measured
as of the date of the Executive’s death, shall be paid to the Executive’s
Beneficiary within thirty (30) days of the date the Administrator receives
notice of the Executive’s death.

 

5.2Termination For Cause.

If the Executive is terminated for Cause, all benefits under this Agreement,
other than those which can be paid from previous Contributions to the Retirement
Income Trust Fund (and earnings on such Contributions), shall be forfeited.
Furthermore, no further Contributions (or Phantom Contributions, as applicable)
shall be required of the Bank for the year in which such termination for Cause
occurs (if not yet made). The Executive shall be entitled to receive a benefit
in accordance with this Subsection 5.2.

 

The balance of the Executive’s Retirement Income Trust Fund shall be paid to the
Executive in a lump sum on his Benefit Eligibility Date. In the event the
Executive dies prior to his Benefit Eligibility Date, his Beneficiary shall be
entitled to receive the balance of the EXecutive’s Retirement Income Trust Fund
in a lump sum within thirty (30) days of the date the Administrator receives
notice of the Executive’s death.

 



 22 

 

 

SECTION VI

 

OTHER BENEFITS

 

6.1(a) Disability Benefit.

If the Executive’s service is terminated prior to Benefit Age due to a
disability which meets the criteria set forth below, the Executive may request
to receive the Disability Benefit in lieu of the retirement benefits) available
pursuant to Section 5.1 (which is (are) not available prior to the Executive’s
Benefit Eligibility Date).

 

In any instance in which: (i) it is determined by a duly licensed, independent
physician selected by the Bank, that the Executive is no longer able, properly
and satisfactorily, to perform his regular duties as an officer, because of ill
health, accident, disability or general inability due to age, (ii) the Executive
requests payment under this Subsection in lieu of Subsection 5.1, and (iii)
Board of Director approval is obtained to allow payment under this Subsection,
in lieu of Subsection 5.1, the Executive shall be entitled to the following lump
sum benefit(s). The lump sum benefit(s) to which the Executive is entitled shall
include: (i) the balance of the Retirement Income Trust Fund, plus (ii) the
balance of the Accrued Benefit Account (if applicable). The benefit(s) shall be
paid within thirty (30) days following the date of the Executive’s request for
such benefit is approved by the Board of Directors. In the event the Executive
dies after becoming eligible for such payment(s) but before the actual
payment(s) is (are) made, his Beneficiary shall be entitled to receive the
benefit(s) provided for in this Subsection 6.1(a) within thirty (30) days of the
date the Administrator receives notice of the Executive’s death.

 

(b) Disability Benefit - Supplemental.

Furthermore, if Board of Director approval is obtained within thirty (30) days
of the Executive’s death, the Bank shall make a direct, lump sum payment to the
Executive’s Beneficiary in an amount equal to the sum of all remaining
Contributions (or Phantom Contributions) set forth in Exhibit A, but not
required pursuant to Subsection 2.1(b) (or 2.1(c)) due to the Executive’s
disability-related termination. Such lump sum payment, if approved by the Board
of Directors, shall be payable to the Executive’s Beneficiary within thirty (30)
days of such Board of Director approval.

 



 23 

 

 

6.2Additional Death Benefit - Burial Expense. In addition to the above-described
benefits, upon the Executive’s death, the Executive’s Beneficiary shall be
entitled to receive a one-time lump sum death benefit in the amount of Ten
Thousand ($10,000.00) Dollars. This benefit shall be provided specifically for
the purpose of providing payment for burial and/or funeral expenses of the
Executive. Such death benefit shall be payable within thirty (30) days of the
Executive’s death. The Executive’s Beneficiary shall not be entitled to such
benefit under this Plan (i) if the Executive is terminated for Cause prior to
death or (ii) the Executive’s Beneficiary receives a supplemental $10,000 death
benefit under any other non-qualified deferred compensation plan sponsored by
the Bank.

 

SECTION VII

 

BENEFICIARY DESIGNATION

 

The Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of this Agreement and shall have the right to
change such designation, at any subsequent time, by submitting to (i) the
Administrator, and (ii) the trustee of the Retirement Income Trust Fund, in
substantially the form attached as Exhibit B to this Agreement, a written
designation of primary and secondary Beneficiaries. Any Beneficiary designation
made subsequent to execution of this Agreement shall become effective only when
receipt thereof is acknowledged in writing by the Administrator.

 

SECTION VIII

 

NON-COMPETITION

 

8.1Non-Competition During Employment.

In consideration of the agreements of the Bank contained herein and of the
payments to be made by the Bank pursuant hereto, the Executive hereby agrees
that, for as long as he remains employed by the Bank, he will devote
substantially all of his time, skill, diligence and attention to the business of
the Bank, and will not actively engage, either directly or indirectly, in any
business or other activity which is, or may be deemed to be, in any way
competitive with or adverse to the best interests of the business of the Bank,
unless the Executive has the prior express written consent of the Bank.

 



 24 

 

  

8.2Breach of Non-Competition Clause.

In the event of any material breach by the Executive of the agreements and
covenants described in Subsection 8.1 occurs all further Contributions to the
Retirement Income Trust Fund (or Phantom Contributions recorded in the Accrued
Benefit Account) shall immediately cease, and all benefits under this Agreement,
other than those which can be paid from previous Contributions to the Retirement
Income Trust Fund (and earnings on such Contributions), shall be forfeited. The
Executive (or his Beneficiary) shall be entitled to receive a benefit from the
Retirement Income Trust Fund in accordance with this Subsection 8.2.

 

The balance of the Executive’s Retirement Income Trust Fund shall be paid to the
Executive in a lump sum on his Benefit Eligibility Date. In the event the
Executive dies prior to his Benefit Eligibility Date, his Beneficiary shall be
entitled to receive the balance of the Executive’s Retirement Income Trust Fund
in a lump sum within thirty (30) days of the date the Administrator receives
notice of the Executive’s death.

 

8.3Non-Competition Following Employment.

Executive further understands and agrees that, following Executive’s termination
of employment, other than following a Change in Control, the Executive shall not
engage in the financial institutions’ business as a director, officer, employee
or consultant for any business or enterprise which competes with the principal
business of the Bank or any of its subsidiaries within Dearborn County, Indiana
or within thirty (30) miles of the principal business location of the Bank. In
the event of the Executive’s breach of the covenants and agreements contained
herein, the Bank’s obligation, if any, to make payments to the Executive from
the Accrued Benefit Account shall cease and the Executive’s right to amounts
credited to the Accrued Benefit Account shall be forfeited.

 



 25 

 

 

SECTION IX

 

EXECUTIVE’S RIGHT TO ASSETS

 

The rights of the Executive, any Beneficiary, or any other person claiming
through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Bank. The Executive, the Beneficiary, or any
other person claiming through the Executive, shall only have the right to
receive from the Bank those payments or amounts so specified under this
Agreement. The Executive agrees that he, his Beneficiary, or any other person
claiming through him shall have no rights or interests whatsoever in any asset
of the Bank, including any insurance policies or contracts which the Bank may
possess or obtain to informally fund this Agreement. Any asset used or acquired
by the Bank in connection with the liabilities it has assumed under this
Agreement shall not be deemed to be held under any trust for the benefit of the
Executive or his Beneficiaries, unless such asset is contained in the rabbi
trust described in Section XII of this Agreement. Any such asset shall be and
remain, a general, unpledged asset of the Bank in the event of the Bank’s
insolvency.

 

SECTION X

 

RESTRICTIONS UPON FUNDING

 

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement, other than those
Contributions required to be made to the Retirement Income Trust Fund. The
Executive, his Beneficiaries or any successor in interest to him shall be and
remain simply a general unsecured creditor of the Bank in the same manner as any
other creditor having a general claim for matured and unpaid compensation. The
Bank reserves the absolute right in its sole discretion to either purchase
assets to meet its obligations undertaken by this Agreement or to refrain from
the same and to determine the extent, nature, and method of such asset
purchases. Should the Bank decide to purchase assets such as life insurance,
mutual funds, disability policies or annuities, the Bank reserves the absolute
right, in its sole discretion, to replace such assets from time to time or to
terminate its investment in such assets at any time, in whole or in part. At no
time shall the Executive be deemed to have any lien, right, title or interest in
or to any specific investment or to any assets of the Bank. If the Bank elects
to invest in a life insurance, disability or annuity policy upon the life of the
Executive, then the Executive shall assist the Bank by freely submitting to a
physical examination and by supplying such additional information necessary to
obtain such insurance or annuities.

 



 26 

 

 

SECTION XI

 

ACT PROVISIONS

 

11.1Named Fiduciary and Administrator. The Bank, as Administrator, shall be the
Named Fiduciary of this Agreement. As Administrator, the Bank shall be
responsible for the management, control and administration of the Agreement as
established herein. The Administrator may delegate to others certain aspects of
the management and operational responsibilities of the Agreement, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

11.2Claims Procedure and Arbitration. In the event that benefits under this
Agreement are not paid to the Executive (or to his Beneficiary in the case of
the Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Administrator within sixty
(60) days from the date payments are refused. The Administrator shall review the
written claim and, if the claim is denied, in whole or in part, it shall provide
in writing, within ninety (90) days of receipt of such claim, its specific
reasons for such denial, reference to the provisions of this Agreement upon
which the denial is based, and any additional material or information necessary
to perfect the claim. Such writing by the Administrator shall further indicate
the additional steps which must be undertaken by claimants if an additional
review of the claim denial is desired.

 

If claimants desire a second review, they shall notify the Administrator in
writing within sixty (60) days of the first claim denial. Claimants may review
this Agreement or any documents relating thereto and submit any issues and
comments, in writing, they may feel appropriate. In its sole discretion, the
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. This decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Agreement upon which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Joinder Agreement or the meaning and effect of
the terms and conditions thereof, then claimants may submit the dispute to
mediation, administered by the American Arbitration Association (“AAA”) (or a
mediator selected by the parties) in accordance with the AAA’s Commercial
Mediation Rules. If mediation is not successful in resolving the dispute, it
shall be settled by arbitration administered by the AAA under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.

 



 27 

 

  

SECTION XII

 

MISCELLANEOUS

 

12.1No Effect on Employment Rights. Nothing contained herein will confer upon
the Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with the Executive without
regard to the existence of the Agreement.

 

12.2State Law. The Agreement is established under, and will be construed
according to, the laws of the state of Indiana, to the extent such laws are not
preempted by the Act and valid regulations published thereunder.

 

12.3Severability. In the event that any of the provisions of this Agreement or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then: (1) insofar as is reasonable, effect will be given to the
intent manifested in the provisions held invalid or inoperative, and (2) the
validity and enforceability of the remaining provisions will not be affected
thereby.

 

12.4Incapacity of Recipient. In the event the Executive is declared incompetent
and a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Agreement to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 



 28 

 

 

12.5Unclaimed Benefit. The Executive shall keep the Bank informed of his current
address and the current address of his Beneficiaries. The Bank shall not be
obligated to search for the whereabouts of any person. If the location of the
Executive is not made known to the Bank as of the date upon which any payment of
any benefits from the Accrued Benefit Account may first be made, the Bank shall
delay payment of the Executive’s benefit payment(s) until the location of the
Executive is made known to the Bank; however, the Bank shall only be obligated
to hold such benefit payment(s) for the Executive until the expiration of
thirty-six (36) months. Upon expiration of the thirty-six (36) month period, the
Bank may discharge its obligation by payment to the Executive’s Beneficiary. If
the location of the Executive’s Beneficiary is not made known to the Bank by the
end of an additional two (2) month period following expiration of the thirty-six
(36) month period, the Bank may discharge its obligation by payment to the
Executive’s Estate. If there is no Estate in existence at such time or if such
fact cannot be determined by the Bank, the Executive and his Beneficiary(ies)
shall thereupon forfeit any rights to the balance, if any, of the Executive’s
Accrued Benefit Account provided for such Executive and/or Beneficiary under
this Agreement.

 

12.6Limitations on Liability. Notwithstanding any of the preceding provisions of
the Agreement, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to the Executive or
any other person for any claim, loss, liability or expense incurred in
connection with the Agreement.

 

12.7Gender. Whenever in this Agreement words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

12.8Effect on Other Corporate Benefit Agreements. Nothing contained in this
Agreement shall affect the right of the Executive to participate in or be
covered by any qualified or non-qualified pension, profit sharing, group, bonus
or other supplemental compensation or fringe benefit agreement constituting a
part of the Bank’s existing or future compensation structure.

 



 29 

 

 

12.9Suicide. Notwithstanding anything to the contrary in this Agreement, if the
Executive’s death results from suicide, whether sane or insane, within
twenty-four (24) months after execution of this Agreement, all further
Contributions to the Retirement Income Trust Fund (or Phantom Contributions
recorded in the Accrued Benefit Account) shall thereupon cease, and no
Contribution (or Phantom Contribution) shall be made by the Bank to the
Retirement Income Trust Fund (or recorded in the Accrued Benefit Account) in the
year such death resulting from suicide occurs (if not yet made). All benefits
other than those available from previous Contributions to the Retirement Income
Trust Fund under this Agreement shall be forfeited, and this Agreement shall
become null and void. The balance of the Retirement Income Trust Fund, measured
as of the Executive’s date of death, shall be paid to the Beneficiary within
thirty (30) days of the date the Administrator receives notice of the
Executive’s death.

 

12.10Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Bank, its successors and assigns, and the Executive, his
successors, heirs, executors, administrators, and Beneficiaries.

 

12.11Headings. Headings and sub-headings in this Agreement are inserted for
reference and convenience only and shall not be deemed a part of this Agreement.

 

12.12Establishment of a Rabbi Trust. The Bank shall establish a rabbi trust into
which the Bank shall contribute assets which shall be held therein, subject to
the claims of the Bank’s creditors in the event of the Bank’s “Insolvency” (as
defined in such rabbi trust agreement), until the contributed assets are paid to
the Executive and/or his Beneficiary in such manner and at such times as
specified in this Agreement. It is the intention of the Bank that the
contribution or contributions to the rabbi trust shall provide the Bank with a
source of funds to assist it in meeting the liabilities of this Agreement.

 

12.13Source of Payments. All payments provided in this Agreement shall be timely
paid in cash or check from the general funds of the Bank or the assets of the
rabbi trust, to the extent made from the Accrued Benefit Account.

 



 30 

 

 

SECTION XIII

 

AMENDMENT/PLAN TERMINATION

 

13.1Amendment or Plan Termination. The Bank intends this Agreement to be
permanent, but reserves the right to amend or terminate the Agreement when, in
the sole opinion of the Bank, such amendment or termination is advisable.
However, any termination of the Agreement which is done in anticipation of or
pursuant to a “Change in Control”, as defined in Subsection 1.9, shall be deemed
to trigger Subsection 2.1(b)(2) (or 2.1(c)(2), as applicable) of the Agreement
notwithstanding the Executive’s continued employment, and benefit(s) shall be
paid from the Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable) in accordance with Subsection 13.2 below and with Subsections
2.1(b)(2) (or 2.1(c)(2), as applicable). Any amendment or termination of the
Agreement by the Bank shall be made pursuant to a resolution of the Board of
Directors of the Bank and shall be effective as of the date of such resolution.
No amendment or termination of the Agreement by the Bank shall directly or
indirectly deprive the Executive of all or any portion of the Executive’s
Retirement Income Trust Fund (and Accrued Benefit Account, if applicable) as of
the effective date of the resolution amending or terminating the Agreement.

 

Notwithstanding the above, if the Executive does not exercise any withdrawal
rights pursuant to Subsection 2.2, and if at any time after the final
Contribution is made to the Retirement Income Trust Fund the Executive elects to
terminate the Retirement Income Trust Fund and receive a distribution of the
assets of the Retirement Income Trust Fund, then upon such distribution this
Agreement shall terminate.

 

13.2Executive’s Right to Payment Following Plan Termination. In the event of a
termination of the Agreement, the Executive shall be entitled to the balance, if
any, of his Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable). However, if such termination is done in anticipation of or pursuant
to a “Change in Control,” such balance(s) shall include the final Contribution
(or final Phantom Contribution) made (or recorded) pursuant to Subsection
2.1(b)(2) (or 2.1(c)(2)). Payment of the balance(s) of the Executive’s
Retirement Income Trust Fund (and Accrued Benefit Account, if applicable) shall
not be dependent upon his continuation of employment with the Bank following the
termination date of the Agreement. • Payment of the balance(s) of the
Executive’s Retirement Income Trust Fund (and Accrued Benefit Account, if
applicable) shall be made in a lump sum within thirty (3 0) days of the date of
termination of the Agreement.

 



 31 

 

 

SECTION XIV

 

EXECUTION

 

14.1This Agreement and the Michael McLaughlin Grantor Trust Agreement set forth
the entire understanding of the parties hereto with respect to the transactions
contemplated hereby, and any previous agreements or understandings between the
parties hereto regarding the subject matter hereof are merged into and
superseded by this Agreement and the Michael McLaughlin Grantor Trust Agreement.

 

14.2This Agreement shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.

 



 32 

 

 

IN WITNESS WHEREOF, the Bank and the Executive have caused this Agreement to be
executed on the day and date first above written.

 



WITNESS:     UNITED COMMUNITY BANK:               By: /s/ William F. Ritzmann
/s/ William Landers    

 

Title:

 

PRESIDENT

 





WITNESS:   EXECUTIVE:       /s/ William Landers     /s/ W. Michael McLaughlin

 



 

 

 



CONDITIONS, ASSUMPTIONS,

AND

SCHEDULE OF CONTRIBUTIONS AND PHANTOM CONTRIBUTIONS

 

1.Interest Factor - for purposes of:

 

a.the Accrued Benefit Account - shall be seven percent (7%) per annum,
compounded monthly.

 

b.the Retirement Income Trust Fund - for purposes of annuitizing the balance of
the Retirement Income Trust Fund over the Payout Period, the trustee of the
Michael McLaughlin Grantor Trust shall exercise discretion in selecting the
appropriate rate given the nature of the investments contained in the Retirement
Income Trust Fund and the expected return associated with the investments. For
these purposes, if the trustee of the Retirement Income Trust Fund has purchased
a life insurance policy, the trustee shall have the discretion to determine the
portion of the cash value of such policy available for purposes of annuitizing
the Retirement Income Trust Fund, in accordance with Section 2.3 of the
Agreement.

 

2.The amount of the annual Contributions (or Phantom Contributions) to the
Retirement Income Trust Fund (or Accrued Benefit Account) has been based on the
annual incremental accounting accruals which would be required of the Bank
through the earlier of the Executive’s death or Benefit Age, (i) pursuant to APB
Opinion No. 12, as amended by FAS 106 and (ii) assuming a discount rate equal to
Seven percent (7%) per annum, in order to provide the unfunded, non-qualified
Supplemental Retirement Income Benefit.

 

3.Supplemental Retirement Income Benefit means an actuarially determined annual
amount equal to Sixty-Six Thousand Two Hundred and Eleven Dollars ($66,211) at
age 65 if paid entirely from the Accrued Benefit Account or Forty-Seven Thousand
Six Hundred and Seventy-Two Dollars ($47,672 at age 65 if paid from the
Retirement Income Trust Fund.

 

The Supplemental Retirement Income Benefit:

 

●the definition of Supplemental Retirement Income Benefit has been incorporated
into the Agreement for the sole purpose of actuarially establishing the amount
of annual Contributions (or Phantom Contributions) to the Retirement Income
Trust Fund (or Accrued Benefit Account). The amount of any actual retirement,
pre-retirement or disability benefit payable pursuant to the Agreement will be a
function of (i) the amount and timing of Contributions (or Phantom
Contributions) to the Retirement Income Trust Fund (or Accrued Benefit Account)
and (ii) the actual investment experience of such Contributions (or the monthly
compounding rate of Phantom Contributions).

 



Exhibit A

 

 



Exhibit A

 

4.Schedule of Annual Gross Contributions/Phantom Contributions

 

Plan Year  Amount  2002  $6,632  2003   7,591  2004   8,654  2005   9,830  2006 
 11,132  2007   12,571  2008   14,159  2009   15,911  2010   17,843  2011 
 19,971  2012   22,313  2013   24,889  2014   27,722  2015   30,834  2016 
 34,250  2017   38,000  2018   42,113  2019   46,622  2020   51,563  2021 
 56,974  2022   62,899  2023   62,105 

 



Exhibit A - Cont’d.

 

 

EXECUTIVE SUPPLEMENTAL RETIREMENT
INCOME AGREEMENT

 

BENEFICIARY DESIGNATION

 

The Executive, under the terms of the Executive Supplemental Retirement Income
Agreement executed by the Bank, dated the 1st day of April, 2002, hereby
designates the following Beneficiary(ies) to receive any guaranteed payments or
death benefits under such Agreement, following his death:

 



PRIMARY BENEFICIARY: Jennifer A.  McLaughlin         SECONDARY BENEFICIARY:
Estate  

 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect.

 

Such Beneficiary Designation is revocable.

 

DATE: April 12, 2002        



 



/s/ William Landers   /s/ W. Michael McLaughlin WITNESS   EXECUTIVE

 



Exhibit B

 

 

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT
NOTICE OF ELECTION TO CHANGE FORM OF PAYMENT

 

TO:Bank

 

Attention:

 

I hereby give notice of my election to change the form of payment of my
Supplemental Retirement Income Benefit, as specified below. I understand that
such notice, in order to be effective, must be submitted in accordance with the
time requirements described in my Executive Supplemental Retirement Income
Agreement.

 



¨I hereby elect to change the form of payment of my benefits from monthly
installments throughout my Payout Period to a lump sum benefit payment.

 

¨I hereby elect to change the form of payment of my benefits from a lump sum
benefit payment to monthly installments throughout my Payout Period. Such
election hereby revokes my previous notice of election to receive a lump sum
form of benefit payments.

 



        Executive               Date                     Acknowledged   By:    
      Title:                                      Date        

 

 

Exhibit C

 

